 Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 1 of 20 Page ID #:2778



 1 Timothy P. Fox (CA Bar 157750)
   tfox@creeclaw.org
 2 Elizabeth Jordan*
   ejordan@creeclaw.org
 3 CIVIL RIGHTS EDUCATION AND
   ENFORCEMENT CENTER
 4 1245 E. Colfax Avenue, Suite 400
 5 Denver, CO 80218
   Tel: (303) 757-7901
 6 Fax: (303) 872-9072
 7 Lisa Graybill*
   lisa.graybill@splcenter.org                  Stuart Seaborn (CA Bar 198590)
 8 Jared Davidson*                              sseaborn@dralegal.org
   jared.davidson@splcenter.org                 Melissa Riess (CA Bar 295959)
 9 SOUTHERN POVERTY LAW                         mriess@dralegal.org
   CENTER                                       DISABILITY RIGHTS ADVOCATES
10 201 St. Charles Avenue, Suite 2000           2001 Center Street, 4th Floor
11 New Orleans, Louisiana 70170                 Berkeley, California 94704
   Tel: (504) 486-8982                          Tel: (510) 665-8644
12 Fax: (504) 486-8947                          Fax: (510) 665-8511

13
14
     Attorneys for Plaintiffs (continued on next page)
15
                         UNITED STATES DISTRICT COURT
16
                        CENTRAL DISTRICT OF CALIFORNIA
17                        EASTERN DIVISION – RIVERSIDE
18
     FAOUR ABDALLAH FRAIHAT, et al.,               Case No.: 19-cv-01546-JGB(SHKx)
19                        Plaintiffs,
                   v.                              Plaintiffs’ Response to Declaration
20
                                                   of Russell Hott
21   U.S. IMMIGRATION AND CUSTOMS
22   ENFORCEMENT, et al.,
23              Defendants.
24
25
26
27
28
 Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 2 of 20 Page ID #:2779



 1 William F. Alderman (CA Bar 47381)           Mark Mermelstein (CA Bar 208005)
   walderman@orrick.com                         mmermelstein@orrick.com
 2 Jake Routhier (CA Bar 324452)                ORRICK, HERRINGTON &
   jrouthier@orrick.com                         SUTCLIFFE LLP
 3 ORRICK, HERRINGTON &                         777 South Figueroa Street
 4 SUTCLIFFE    LLP
   405 Howard Street
                                                Suite 3200
                                                Los Angeles, CA 90017
 5 San Francisco, CA 94105                      Tel: (213) 629-2020
   Tel: (415) 773-5700                          Fax: (213) 612-2499
 6 Fax: (415) 773-5759
                                                Leigh Coutoumanos**
 7 Michael W. Johnson**                         lcoutoumanos@willkie.com
   mjohnson1@willkie.com                        WILLKIE FARR &
 8 Dania Bardavid**                             GALLAGHER LLP
   dbardavid@willkie.com                        1875 K Street NW, Suite 100
 9 Jessica Blanton**                            Washington, DC 20006
   jblanton@willkie.com                         Tel: (202) 303-1000
10 Joseph Bretschneider**                       Fax: (202) 303-2000
11 jbretschneider@willkie.com
   WILLKIE FARR &                               Shalini Goel Agarwal
12 GALLAGHER LLP                                (CA Bar 254540)
   787 Seventh Avenue                           shalini.agarwal@splcenter.org
13 New York, NY 10019                           SOUTHERN POVERTY LAW
   Tel: (212) 728-8000                          CENTER
14 Fax: (212) 728-8111                          106 East College Avenue
                                                Suite 1010
15 Maia Fleischman*                             Tallahassee, FL 32301
   maia.fleischman@splcenter.org                Tel: (850) 521-3024
16 SOUTHERN POVERTY LAW                         Fax: (850) 521-3001
17 CENTER
   2 South Biscayne Boulevard                   Maria del Pilar Gonzalez Morales
18 Suite 3750                                   (CA Bar 308550)
   Miami, FL 33131                              pgonzalez@creeclaw.org
19 Tel: (786) 347-2056                          CIVIL RIGHTS EDUCATION
   Fax: (786) 237-2949                          AND ENFORCEMENT CENTER
20                                              1825 N. Vermont Avenue, #27916
   Christina Brandt-Young*                      Los Angeles, CA 90027
21 cbrandt-young@dralegal.org                   Tel: (805) 813-8896
   DISABILITY RIGHTS                            Fax: (303) 872-9072
22 ADVOCATES
   655 Third Avenue, 14th Floor
23 New York, NY 10017
24 Tel: (212) 644-8644
   Fax: (212) 644-8636
25
26 Attorneys for Plaintiffs (continued from previous page)
   *Admitted Pro Hac Vice
27 **Pro Hac Vice Application Forthcoming
28
 Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 3 of 20 Page ID #:2780



 1                                            TABLE OF CONTENTS
 2                                                                                                                     Page
 3
      I.       Introduction ..................................................................................................1
 4
      II.      Plaintiffs’ Requested Documents and Information Are
 5             Necessary Because the Evidence Shows that Defendants Are
               Failing to Comply with the Order to Identify People with Risk
 6             Factors and Properly Conduct Custody Redeterminations. ............................2
 7             A.       Defendants have failed to identify all people with Risk
                        Factors within the time prescribed by the Court. .................................2
 8
               B.       Defendants’ exclusive reliance on medical record review
 9                      is deficient and fails to ensure that people with Risk
                        Factors are properly identified. ...........................................................2
10
               C.       Defendants’ categorical bar on release for people with
11                      Risk Factors subject to mandatory detention violates this
                        Court’s order. ......................................................................................4
12
               D.       The on-the-ground evidence shows that Defendants are
13                      failing to ensure implementation of this Court’s order
                        across the country. ..............................................................................6
14
      III.     Plaintiffs’ Requested Information and Documents Are
15             Necessary Because Defendants Have Not Implemented a
               Performance Standard or Revised the PRR Pursuant to this
16             Court’s Order. ...............................................................................................8
17 IV.         Plaintiffs’ Document and Information Requests Concerning
               Oversight Are Crucial Because the Evidence Shows that
18             Defendants are Relying Upon Their Already Broken Oversight
               System. .........................................................................................................9
19
      V.       The Explosion of New COVID-19 Cases Confirms the
20             Inadequacy of Defendants’ Compliance and the Urgent Need
               for the Requested Information. .................................................................... 11
21
      VI.      Plaintiffs’ Document Requests are Narrowly Tailored to
22             Identify Compliance Failures. ..................................................................... 12
23 VII. This Court Has Authority to Oversee and Ensure Compliance
         with its Order. ............................................................................................. 15
24
   VIII. Conclusion .................................................................................................. 15
25
26
27
28
 Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 4 of 20 Page ID #:2781



 1                                   TABLE OF AUTHORITIES
 2 Case                                                                                            Page(s)
 3 Bent v. Barr,
 4       No. 19-CV-06123-DMR, 2020 WL 1812850 (N.D. Cal. Apr. 9, 2020) .........5

 5 Dada v. Witte,
 6      No. 1:20-CV-458 (W.D. La. Apr. 30, 2020) .................................................5
 7 Damus v. Nielsen,
 8     328 F.R.D. 1 (D.D.C. 2018) ........................................................................ 15
 9 Fraihat v. ICE,
10       ---F. Supp. 3d ---, 2020 WL 1932570 (Apr. 20, 2020) ................................ 13
11 In re of Joseph,
12        22 I&N Dec. 799 (BIA 1999)........................................................................5
13 Lane v. Brown, Case
14       No. 3:12-cv-00138-ST, 2016 WL 589684 (D. Or. Feb. 11, 2016) ............... 12
15 Malam v. Adducci,
16      No. 20-10829, 2020 WL 1672662 (E.D. Mich. Apr. 5, 2020) .......................5
17
18
19
20
21
22
23
24
25
26
27
28
 Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 5 of 20 Page ID #:2782



 1       I.      INTRODUCTION
 2       Shortly before the May 5 hearing on Plaintiffs’ ex parte application to obtain
 3 information from Defendants necessary to monitor compliance with the April 20
 4 Preliminary Injunction Order (“PI Order”), Defendants filed a supplemental
 5 declaration of Russell Hott, the Acting Assistant Director for ICE’s Custody
 6 Management Division (“Hott Decl.”). At the hearing, Plaintiffs offered a few
 7 preliminary observations from an initial time-limited review of the declaration:
 8 ICE has not yet supplemented the Pandemic Response Requirements (“PRR”) as
 9 required by the PI Order (¶ 21); ICE on April 28 represented to another court that it
10 would take significant time to identify Risk Factors as required by the PI Order (¶
11 13); only a small percentage of ICE’s contracts contain a Quality Assurance
12 Surveillance Plan (“QASP”) (¶ 23); and only two of the 14,000 deficiencies noted
13 in an OIG report led to financial penalties (¶ 24).
14       We now address the Court’s invitation to provide a more comprehensive
15 response to the Hott Declaration. As we detail below, both the declaration and
16 subsequent events confirm Defendants’ numerous failures to comply with the PI
17 Order. They have still not completed the review of detained people with Risk
18 Factors, notwithstanding the April 30 deadline established by the PI Order. They
19 continue to conduct that review only by reviewing medical records,
20 notwithstanding the Court’s direction at the May 5 hearing that it was inadequate
21 and that a current assessment was required. They continue to categorically exclude
22 all people in mandatory detention from the individualized custody determinations
23 required by the PI Order. They have still not issued a new performance standard as
24 required by the PI Order. Beyond these and other examples of non-compliance,
25 the continuing escalation of confirmed cases in ICE’s facilities—788 as of May 8,
26 a 30% increase just since the May 5 hearing—confirms that the steps outlined in
27 the Hott Declaration not only fail to comply with the PI Order but are failing to
28 protect the people in ICE’s custody and care from the obvious peril of COVID-19.

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                      1
     Plaintiffs’ Response to Declaration of Russell Hott
Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 6 of 20 Page ID #:2783



 1       The Hott Declaration only amplifies the critical imperative that Defendants
 2 provide regular and timely disclosure of information and documents that will
 3 enable the Court to monitor their compliance with the PI Order.
 4       II.      PLAINTIFFS’ REQUESTED DOCUMENTS AND INFORMATION
                  ARE NECESSARY BECAUSE THE EVIDENCE SHOWS THAT
 5                DEFENDANTS ARE FAILING TO COMPLY WITH THE ORDER
                  TO IDENTIFY PEOPLE WITH RISK FACTORS AND
 6                PROPERLY CONDUCT CUSTODY REDETERMINATIONS.
 7                A. Defendants have failed to identify all people with Risk Factors
                     within the time prescribed by the Court.
 8
         The Court’s preliminary injunction order provided that people with Risk
 9
     Factors “should be identified within ten days of this Order or within five days of
10
     their detention, whichever is later.” Now 18 days following this Court’s order,
11
     Defendants continue to fail to comply with this mandate.
12
               The Hott declaration provides that, as of May 5, 2020, Defendants had
13
     identified only 4,409 people with Risk Factors. Hott Decl. at ¶ 14. This number
14
     represents only a fraction of people with Risk Factors. See, e.g., Pl’s Memorandum
15
     in Support of Provisional Class Certification, ECF 83-1, at 7-8 (noting that there
16
     are likely at least 2,400 people in ICE custody with Chronic Obstructive
17
     Pulmonary Disease alone). At the parties’ May 6 meet and confer, Defendants’
18
     counsel conceded that the review process is ongoing.
19
               Plaintiffs’ requests for information and documents are, in large part,
20
     squarely aimed at information to determine how this process is being completed in
21
     order to ensure Defendants’ compliance. Defendants’ admitted failure to comply
22
     with this Court’s order by identifying most people with Risk Factors further
23
     buttresses the need for disclosure.
24
                  B.    Defendants’ exclusive reliance on medical record review is
25                      deficient and fails to ensure that people with Risk Factors are
                        properly identified.
26
               The Hott declaration provides that Defendants are relying upon review of
27
     medical records in order to identify individuals with Risk Factors. Hott Decl. at
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                      2
     Plaintiffs’ Response to Declaration of Russell Hott
 Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 7 of 20 Page ID #:2784



 1 ¶ 16. At the parties’ meet and confer of March 6, 2020, Defendants’ counsel
 2 further confirmed that medical record review is the exclusive process by which
 3 Defendants are identifying such individuals.
 4           Defendants’ process will fail to identify untold numbers of subclass
 5 members in direct contravention of this Court’s order. As an initial matter,
 6 Defendants’ medical record system is itself inadequate. Numerous reports have
 7 documented Defendants’ systemic failures to implement an accurate medical
 8 record system. See, e.g, Darius Tahir, ‘Black hole’ of medical records contributes
 9 to deaths, mistreatment at the border, POLITICO (Dec. 1, 2019),
10 https://www.politico.com/news/2019/12/01/medical-records-border-immigration-
11 074507; HUMAN RIGHTS WATCH & CIVIC, SYSTEMIC INDIFFERENCE: DANGEROUS
12   AND SUBSTANDARD MEDICAL CARE IN U.S. IMMIGRATION DETENTION,             at 77-78
13 (May 2017),
14 https://www.hrw.org/sites/default/files/report_pdf/usimmigration0517_web_0.pdf;
15 Pl’s Complaint, ECF 1 at ¶¶ 414-29 (documenting failures in ICE’s medical
16 system). Of acute concern here, these reports also document failures to ensure
17 “crucial medical information” is contained in medical records. HUMAN RIGHTS
18 WATCH & CIVIC, SYSTEMIC INDIFFERENCE: DANGEROUS AND SUBSTANDARD
19 MEDICAL CARE IN U.S. IMMIGRATION DETENTION, at 77-78. These reports further
20 show that ICE routinely fails to ensure that medical records actually follow people
21 when they are transferred between facilities. Id. Indeed, many of the Plaintiffs in
22 the underlying case did not have their complete medical records follow them when
23 they were transferred to a new facility. Pl’s Complaint, ECF 1 at ¶¶ 419-22.
24           These troubling reports of Defendants’ inadequate medical recordkeeping
25 are corroborated by Detainee Death Reviews (DDRs) conducted by ICE itself. Id.
26 ¶¶ 424-28 (citing evidence from DDRs reflecting deficiencies in medical records).
27 A recent review of DDRs by Politico troublingly revealed “malfunctioning
28 software and troubling gaps in use of technology, such as failure to properly

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                     3
     Plaintiffs’ Response to Declaration of Russell Hott
 Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 8 of 20 Page ID #:2785



 1 document patient care or scribbling documentation in the margins of forms.”
 2 Darius Tahir, ‘Black hole’ of medical records contributes to deaths, mistreatment
 3 at the border, POLITICO (Dec. 1, 2019),
 4 https://www.politico.com/news/2019/12/01/medical-records-border-immigration-
 5 074507.
 6           This evidence shows that exclusive reliance on ICE’s medical records will
 7 almost certainly ensure that many subclass members will not be identified, which
 8 is further buttressed by the small fraction of individuals identified thus far. In fact,
 9 the evidence already reveals that ICE’s reliance on medical records has failed to
10 capture individuals who have risk factors. Fleischman Decl. ¶¶ 6-8. For example,
11 Plaintiffs’ counsel has learned that numerous people with Risk Factors have been
12 denied custody redeterminations simply because there was not an adequate record
13 of their conditions in ICE’s medical records—notwithstanding clear evidence
14 demonstrating their conditions. Fleischman Decl. ¶¶ 6-8.
15               C. Defendants’ categorical bar on release for people with Risk
                    Factors subject to mandatory detention violates this Court’s
16                  order.
17           Defendants also stated at the meet and confer that ICE’s position is that
18 individuals held under mandatory detention are categorically ineligible for
19 reconsideration under Fraihat. This categorical ban contradicts the plain language
20 of the Court’s Order, ignores ICE’s continued discretion to grant release to
21 individuals who are subject to mandatory detention, and violates each person’s
22 constitutional right to an individualized assessment of their medical needs.
23           The Order requires ICE to “identify and track all ICE detainees with Risk
24 factors.” ECF 132 at 38 (emphasis added). ICE is then required to make timely
25 custody determinations “for detainees with Risk Factors[.]” Id. The order does not
26 qualify individuals with Risk Factors; they are all entitled to a custody determination
27 because of those Risk Factors. Defendants’ intentional decision to carve out
28 vulnerable people who are entitled to review solely because of their confinement

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                          4
     Plaintiffs’ Response to Declaration of Russell Hott
 Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 9 of 20 Page ID #:2786



 1 under “mandatory detention” is a clear violation of the Court’s PI Order. Indeed, this
 2 policy was specifically identified in finding that Defendants have likely been
 3 deliberately indifferent to the medical needs of detained people with Risk Factors
 4 during the pandemic. See id. at *30. Furthermore, Defendants’ misconstruction of
 5 their statutory authority does not allow them to detain medically vulnerable
 6 individuals whose due process rights require an individualized determination. The
 7 Court asserted, “whatever the particular detention authority Defendants might
 8 invoke, the due process violations asserted arise from the same systematic failures,
 9 and could overcome a more generalized detention mandate.” Id. at 26 n.22 (citing
10 Rodriguez v. Marin, 909 F.3d 252, 256 (9th Cir. 2018)).
11           Defendants’ position also ignores that courts across the country have ordered
12 release for individuals in ICE custody, notwithstanding the statutory “mandatory
13 detention,” which must “give way to the dictates of the Constitution.” Report &
14 Recommendation, Dada v. Witte, No. 1:20-CV-458 (W.D. La. Apr. 30, 2020), ECF
15 No. 17; see also Malam v. Adducci, No. 20-10829, 2020 WL 1672662, at *13 (E.D.
16 Mich. Apr. 5, 2020), as amended (Apr. 6, 2020). Defendants’ blanket denial for
17 release without consideration—under the guise of this statute—is an attempt to
18 relitigate what courts have repeatedly rejected. See Bent v. Barr, No. 19-CV-06123-
19 DMR, 2020 WL 1812850, at *2 (N.D. Cal. Apr. 9, 2020) (“To the extent that
20 Respondents claim Bent is absolutely prohibited from seeking release because he is
21 mandatorily detained under 18 U.S.C. § 1226(c), the court has already rejected that
22 argument”) (citing Basank v. Decker, 2020 WL 1481503, at 6 (S.D.N.Y. Mar. 26,
23 2020)).1
24
25   1
    As but one example, ICE places some people in mandatory detention based solely
26 on past violations of drug statutes, without any other allegations or convictions.
   Further, the determination of who is subject to mandatory detention under INA
27 § 236(c) is significantly litigated in many immigration court cases involving
   immigrants with criminal records, See Matter of Joseph, 22 I&N Dec. 799 (BIA
28 1999). Finally, whether someone is detained mandatorily and whether ICE can
   prove that they are a danger to their community is not the same question.

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                     5
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 10 of 20 Page ID
                                      #:2787


 1           Finally, ICE’s position is a misconstruction of Defendants’ statutory
 2 authority. As explained at length in Plaintiffs’ declarations attached to their PI
 3 briefing, people who are detained subject to “mandatory detention” under 8 U.S.C.
 4 §1226(c)(1) are nevertheless entitled to release under certain conditions,
 5 “particularly where the nature of their illness could impose substantial health care
 6 costs or the humanitarian equities mitigating against detention were particularly
 7 compelling.” Declaration of Andrew Lorenzen- Strait ECF 81-14, ¶¶ 11-13 ; see
 8 also Declaration of Maureen Sweeney ECF 81-4, ¶¶3-6 (providing an example
 9 where ICE exercised discretion to release an individual who was subject to
10 mandatory detention due to a previous theft conviction because of the seriousness
11 of his medical conditions and the risk created by his detention). There are few—if
12 any—circumstances as particularly compelling and demanding as the present
13 pandemic. And, indeed, upon information and belief from immigration attorneys
14 across the country, ICE continues to exercise its discretion to release people who
15 are subject to mandatory detention amid this pandemic. Yet, at the same time,
16 Defendants have already applied their categorical ban on Fraihat redetermination
17 requests for extremely medically vulnerable individuals subject to mandatory
18 detention out of the San Antonio, Newark, San Francisco, Miami, and New York
19 City Field Offices. Fleischman Decl. ¶ 17.
20           Accordingly, Plaintiffs’ requests for information are necessary in order to
21 assess Defendants’ compliance with the PI Order so that Plaintiffs may properly
22 assert the rights of subclass members subject to mandatory detention.
23               D. The on-the-ground evidence shows that Defendants are failing to
                    ensure implementation of this Court’s order across the country.
24
             Plaintiffs’ requests for information and documents to monitor Defendants’
25
     compliance are also necessary in light of troubling evidence that Defendants are
26
     failing to properly implement this Court’s PI order.
27
             Practitioners around the country are reporting egregious denials of Fraihat
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                       6
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 11 of 20 Page ID
                                      #:2788


 1 Subclass Members’ reconsideration requests that violate the Court’s PI Order. One
 2 common response from the Field Offices includes stating that the individual is
 3 receiving adequate medical care, or is not exhibiting COVID-19 symptoms, and
 4 thus does not require release. Fleischman Decl. ¶¶ 5, 13. Some Field Offices refuse
 5 to recognize individuals as Fraihat Subclass Members despite medical records
 6 showing that the person has the qualifying diagnosis and/or disability. Id. at ¶¶ 6,
 7 8. For example, the Los Angeles Field Office reportedly has not recognized severe
 8 psychiatric illness as a qualifying Risk Factor in certain cases—despite the fact that
 9 it is listed as a Risk Factor in the Court’s PI Order. Id. at ¶ 7. Over 11 Field Offices
10 have reportedly failed to respond to submitted redetermination requests altogether.
11 Id. at ¶ 4.
12           Moreover, ICE Field Offices around the country evade their obligation to
13 consider individuals for release based on their immigration case, citing that
14 individuals are subject to mandatory detention, have a final removal order, or have
15 an upcoming immigration court hearing. Id. at ¶¶ 16-18. One of these individuals is
16 a woman whose health is continuously deteriorating as a result of her uncontrolled
17 diabetes, lupus, hypertension, and fatty liver disease and who an independent
18 doctor opined was at “a high risk of dying.” Id. at ¶ 16. Still, ICE refuses to release
19 her. In addition, recent filings from ICE reveal the paltry number of people
20 released pursuant to Fraihat. For example, in a declaration filed on May 8, the
21 Acting Officer in Charge of the Miami Field Office informed a federal court that,
22 out of nearly 1,400 individuals detained in three detention facilities, ICE only
23 identified and released two individuals because of COVID-19 Risk Factors from
24 May 1 to May 8, 2020. These denials reflect Defendants’ systemic failures to
25 comply with this Court’s Order that all individuals with Risk Factors must be
26 meaningfully evaluated for release.
27
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                      7
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 12 of 20 Page ID
                                      #:2789


 1       III.    PLAINTIFFS’ REQUESTED INFORMATION AND DOCUMENTS
                 ARE NECESSARY BECAUSE DEFENDANTS HAVE NOT
 2               IMPLEMENTED A PERFORMANCE STANDARD OR REVISED
                 THE PRR PURSUANT TO THIS COURT’S ORDER.
 3
             In direct contravention of this Court’s order, Defendants flagrantly refuse to
 4
     issue a new Performance Standard defining the acceptable conditions for people
 5
     with Risk Factors to reduce their risk of COVID-19 infection. Instead, according to
 6
     the Hott Declaration, Defendants merely intend to rely upon the pre-existing April
 7
     10 PRR without any revisions whatsoever. Hott. Decl. ¶¶ 19-25. Defendants
 8
     confirmed through counsel at the May 6 meet and confer that Defendants have no
 9
     intention whatsoever of issuing a new Performance Standard notwithstanding the
10
     explicit mandate of the Court’s PI Order.
11
             However, the PRR itself is deficient in a number of different crucial
12
     respects—which is precisely why this Court ordered a new Performance Standard.
13
     For example, as this Court recognized in its PI Order, the PRR itself fails to
14
     identify at least two of the Risk Factors: people above the age of 55 (the PRR uses
15
     the age of 65) and people who are pregnant. See ECF 132 at pp. 8, 32. n.29.2 In
16
     addition, there are numerous other deficiencies in the PRR that threaten harm to
17
     people with Risk Factors. Although the Hott Declaration insists that the PRR
18
     “incorporates and follows” CDC guidance, that is plainly untrue. As outlined in the
19
     Second Supplemental Declaration of Plaintiffs’ medical expert Homer Venters,3
20
     the PRR contradicts the CDC guidance in important respects. For example, the
21
     CDC explicitly recommends against the transfer of individuals, but the PRR only
22
     bars transfer of people who are not in ICE detention. See Second Supplemental
23
     Declaration of Homer Venters, ECF 127-3 (“Venters Second Decl.”) at ¶ 6(d). And
24
25   2
     The PRR also fails to include another risk factor identified by this Court: severe
   psychiatric illness. Class Certification Order at 2.
26 3
     In its PI Order, the Court denied as “moot” Plaintiffs’ ex parte application
27 responding   to Defendants’ last-minute disclosure of the PRR. Dr. Venters’s
   Second Supplemental Report was attached thereto. Plaintiffs re-attach Dr.
28 Venters’s report to this Response and respectfully request that the Court consider it
   given its crucial detail of the PRR’s variations from the CDC.

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                          8
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 13 of 20 Page ID
                                      #:2790


 1 transfers are continuing, thereby placing subclass members at heightened risk of
 2 infection, complications and death. See, e.g., Fleischman Decl. ¶¶ 22-24; Freedom
 3 for Immigrants, COVID-19 in ICE Custody: Biweekly Analysis & Update (Apr. 29,
 4 2020) at 4-5,
 5 https://static1.squarespace.com/static/5a33042eb078691c386e7bce/t/5ea9b7c7774c
 6 731ba9a19892/1588180936750/FFI+April+29+COVID-19+Updated.pdf. This is
 7 merely the tip of the iceberg in terms of the PRR’s failure to follow the CDC
 8 guidance. See generally Venters Second Decl. at ¶¶ 6-7 (describing variations on
 9 CDC guidance concerning social distancing, education about risk reduction,
10 disinfecting/cleaning, transfer, handwashing, respiratory protection programs, and
11 reentry needs). Critically, the PRR also fails to implement important precautionary
12 measures to protect people with risk factors from COVID-19, including but not
13 limited to implementation of social-distancing procedures—which is precisely
14 what the PI Order requires Defendants to do. To the extent that Defendants
15 contend the PRR’s references to following CDC guidance are sufficient, that
16 argument is also flawed given the clear variations between the PRR and CDC,
17 because staff trying to apply the PRR will still be left to wonder whether they
18 should apply the provisions of that guidance, or the differing provisions in the
19 CDC guidance.
20           In sum, Defendants’ admitted refusal to issue a Performance Standard
21 directly violates this Court’s order. In light of that clear violation, Plaintiffs’
22 requests for information and documents are all the more reasonable.
23       IV.     PLAINTIFFS’ DOCUMENT AND INFORMATION REQUESTS
                 CONCERNING OVERSIGHT ARE CRUCIAL BECAUSE THE
24               EVIDENCE SHOWS THAT DEFENDANTS ARE RELYING
                 UPON THEIR ALREADY BROKEN OVERSIGHT SYSTEM.
25
             As described in Plaintiffs’ complaint, there are major structural deficiencies
26
     in ICE’s contract and oversight system. See Complaint, ECF 1, ¶¶ 170-202.
27
     Nevertheless, the Hott Declaration explains how Defendants dangerously continue
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                          9
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 14 of 20 Page ID
                                      #:2791


 1 to rely on this broken oversight system to enforce the PI Order.
 2           Paragraph 19 of the Hott Declaration (ECF 144-1) describes how ICE
 3 depends on federal Detention Service Managers (“DSMs”) and Detention Service
 4 Compliance Officers (“DSCOs” also known as “Deportation Officers”) to monitor
 5 whether detention facilities are in compliance with the PRR (which itself is
 6 inadequate as described above). A 2018 report by DHS’s Office of the Inspector
 7 General (“OIG”) specifically identified numerous problems with monitoring by
 8 DSMs. First, DSMs are in place at only 52 Detention Facilities. OFFICE OF
 9 INSPECTOR GEN., U.S. DEP’T OF HOMELAND SEC., OIG-18-47: ICE’S INSPECTIONS
10   AND MONITORING OF DETENTION FACILITIES DO NOT LEAD TO SUSTAINED

11 COMPLIANCE OR SYSTEMIC IMPROVEMENTS, at 14-15 (Jun. 26, 2018),
12 https://www.oig.dhs.gov/sites/default/files/assets/2018-06/OIG-18-67-Jun18.pdf.
13 Second, DSMs are not medical professionals, nor is their monitoring focused on
14 the provision of medical care (nor could it in light of their lack of qualifications);
15 rather, they are tasked with “monitoring food services and kitchen operations,
16 observing housing units for cleanliness, checking the status of detainees’ medical
17 requests, looking at special management units (segregation), reviewing grievances,
18 and talking to detainees and addressing their concerns.” Id. As a result, they are not
19 equipped to meaningfully ensure compliance with the PRR, even if it were a
20 sufficient standard.
21           Further, the Hott Declaration describes how Defendants employ the QASP
22 to monitor contractors’ compliance with relevant standards, including the PRR, at
23 contract facilities. However, a 2019 OIG report noted that ICE contracts are not
24 required to include the QASP, resulting in only 28 contracts incorporating the plan
25 out of 106 contracts reviewed for the report. OFFICE OF INSPECTOR GEN., U.S.
26 DEP’T OF HOMELAND SEC., OIG-19-18: ICE DOES NOT FULLY USE CONTRACTING
27 TOOLS TO HOLD DETENTION FACILITY CONTRACTORS ACCOUNTABLE FOR FAILING
28   TO MEET PERFORMANCE STANDARDS,                    at 7 (Jan. 29, 2019),

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                        10
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 15 of 20 Page ID
                                      #:2792


 1 https://www.oig.dhs.gov/sites/default/files/assets/2019-02/OIG-19-18-Jan19.pdf.
 2 In addition, even in the facilities covered by the QASP, the report found that ICE
 3 did not consistently apply it, nor did ICE effectively track reports of
 4 noncompliance with the QASP when reported. See id. at 8.
 5            Lastly, in paragraph 24 of the Hott Declaration, ICE claims that it has the
 6 power to assess penalties for unacceptable contractor performance. However, in
 7 the same 2019 report, the OIG determined that from October 2015 to June 2018,
 8 there were over 14,000 deficiencies found in contract facilities, yet ICE imposed
 9 financial penalties only twice, and one of those was for underpayment of wages.
10 See id. at 8. Further, from February 2017 to June 2019, ICE issued 42 contract
11 deficiency reports—only 18 of which resulted in proposed financial sanctions for
12 failure to meet requirements of the ICE detention standards.
13            These examples are merely illustrative of ICE’s long-deficient oversight
14 system. Defendants’ reflexive reliance on this already deficient system clearly fails
15 to comply with the mandate of the PI Order to “monitor and enforce facility wide
16 compliance” with the PRR and Performance Standard. It is therefore crucial that
17 Plaintiffs and the Court have necessary information from Defendants regarding
18 oversight to assess how that they are implementing and overseeing the PI Order.
19       V.      THE EXPLOSION OF NEW COVID-19 CASES CONFIRMS THE
                 INADEQUACY OF DEFENDANTS’ COMPLIANCE AND THE
20               URGENT NEED FOR THE REQUESTED INFORMATION.
21            In addition, the rapid escalation of confirmed COVID-19 cases in detention
22 facilities confirms that more rapid reporting of ICE’s efforts to comply with the PI
23 Order is essential to protecting the health of people in ICE’s custody and care.
24 ICE’s own reports of daily numbers make the point.
25            The number of confirmed cases in ICE facilities continues to escalate rapidly
26 and outstrip ICE’s testing efforts. ICE reported 84 new cases on May 4 (a 16.1%
27 daily increase) and another 182 through May 8, bringing the total to 788. That is a
28 1192% increase over the 61 cases ICE had reported when the Court heard

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                        11
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 16 of 20 Page ID
                                      #:2793


 1 Plaintiffs’ PI motion on April 13. The 68 new cases reported on May 5 exceed the
 2 61 new tests reported that day. And the total number of confirmed cases reported
 3 by ICE is now nearly 50% of the tests conducted to date. Given the lag time
 4 between testing and results, the actual percentage of positive tests is undoubtedly
 5 far larger. See Exhibit A to Declaration of William Alderman.
 6           The rapid increase in cases at particular detention facilities highlights the
 7 critical need for real-time reporting to the Court on a facility-by-facility basis. Just
 8 between the time of the May 5 hearing and May 8, for example, the number of
 9 confirmed cases jumped from 3 to 34 at Rolling Plains, from 7 to 31 at South
10 Texas, from 3 to 12 at IAH, from 6 to 12 at Otero, from 30 to 52 at La Palma, and
11 from 106 to a staggering 139 at Otay Mesa. Four other facilities experienced their
12 first cases during that time. Every day’s reports tell a comparable story of rapid
13 multiplication of cases at particular facilities. See Alderman Decl. Ex. B.
14 Moreover, on May 6, Carlos Escobar-Mejia, died while in ICE custody because of
15 their inadequate response to COVID-19. ICE News Release, Salvadoran man in
16 ICE custody passes away in San Diego, (May 7, 2020),
17 https://www.ice.gov/news/releases/salvadoran-man-ice-custody-passes-away-san-
18 diego. Going forward, it is critical that ICE provide timely information that puts
19 the Court in a position to closely monitor its compliance with the PI Order and to
20 examine whether modifications of the Order are essential to protecting the health,
21 safety and Constitutional rights of the people in ICE’s custody and care.
22       VI.     PLAINTIFFS’ DOCUMENT REQUESTS ARE NARROWLY
                 TAILORED TO IDENTIFY COMPLIANCE FAILURES.
23
             Plaintiffs’ counsel have an obligation to monitor Defendants’ compliance
24
     with the PI Order to ensure the interests of subclass members are protected. See
25
     Lane v. Brown, Case No. 3:12-cv-00138-ST, 2016 WL 589684, at *3 (D. Or. Feb.
26
     11, 2016) (“Class counsel have an ethical duty to ensure that defendants achieve
27
     substantial compliance with any remedial order . . . .” ). Additionally, Plaintiffs
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                         12
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 17 of 20 Page ID
                                      #:2794


 1 understand, based on the Court’s comments at the May 5, 2020 hearing, that the
 2 Court also seeks production of information sufficient to determine whether
 3 Defendants are complying with the Court’s Order. Plaintiffs’ document request
 4 regarding compliance with the PI Order is targeted enough to achieve this purpose
 5 while, at the same time, imposing minimal burdens on Defendants.
 6           For example, the Court’s PI Order requires Defendants to identify and track
 7 all detained people with Risk Factors, noting that most should be identified within
 8 ten days of the Order or five days of their detention, whichever is later—and that
 9 Defendants conduct custody determinations for all detainees with Risk Factors. See
10 ECF 132 at 38. In order to better understand how Defendants are complying with
11 these instructions, Plaintiffs seek copies of any instructions and guidance
12 Defendants have provided to Field Offices, including any guidance regarding Risk
13 Factors and how to conduct custody redeterminations. See Ex. B to Plaintiffs’ Ex
14 Parte Application No. 2. Not only is such information directly related to
15 implementation of the PI Order, Defendants admit that they have provided
16 instructions and guidance to Field Office Directors and Assistant Field Office
17 Directors; so, to comply with the request, they would merely need to produce what
18 they have done. See Hott Decl. ¶ 13 (discussing a message to all Field Office
19 Directors and Assistant Field Office Directors entitled, Detained Docket Review
20 Pursuant to the Nationwide Preliminary Injunction in Fraihat v. ICE, ---F. Supp.
21 3d ---, 2020 WL 1932570 (Apr. 20, 2020), directing them to identify and track
22 subclass members by April 29, 2020, as well as a teleconference with field to
23 inform its personnel of the Order).
24           Additionally, the PI Order requires that Defendants provide necessary
25 training to any staff tasked with identifying detainees with Risk Factors, or
26 delegate that task to trained medical personnel. See ECF 132 at 38. Plaintiffs seek
27 information regarding the personnel identifying persons with Risk Factors,
28 including their training, experience and background. See Ex. B to Plaintiffs’ Ex

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                    13
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 18 of 20 Page ID
                                      #:2795


 1 Parte Application at No. 3.b. This information is particularly relevant to assessing
 2 Defendants’ compliance with the PI Order, since Defendants have stated that they
 3 do not need to provide any training to staff on identifying Risk Factors, due to their
 4 assertion that all identifications regarding Risk Factors are conducted by medical
 5 professionals. Hott Decl. at ¶ 16. Thus, to ensure that Defendants are complying
 6 with the Court’s order by not providing training, it is necessary to assess whether
 7 the only individuals making Risk Factor determinations are, in fact, medical
 8 personnel who are qualified to do so absent training. Moreover, Defendants
 9 represented through counsel at the meet and confer that Plaintiffs could identify
10 themselves as having Risk Factors by utilizing facilities’ sick call processes;
11 however, custody staff often plays a material role in the sick call process at many
12 facilities, e.g., by collecting sick call slips. For that reason, Plaintiffs are deeply
13 concerned that Defendants’ failure to provide training will impede the
14 identification of people with Risk Factors.
15           Plaintiffs’ request for information regarding Defendants’ efforts to monitor
16 compliance with the PRR and Performance Standards further illustrates the
17 targeted nature of the proposed discovery. See Ex. B to Plaintiffs’ Ex Parte
18 Application at No. 8. In addition to the fact that the Court has ordered such
19 monitoring (see ECF 132 at 39)—making it logical for the parties to have access to
20 information regarding Defendants’ efforts to comply with that portion of the
21 Order—Defendants assert that ICE is overseeing the implementation and
22 compliance with its PRR and that ICE has conducted spot checks at over 53
23 facilities. See Hott Decl. ¶ 19. Thus, to the extent any documentation of this
24 asserted oversight exists (e.g., checklists, metrics, reports), it should not be difficult
25 or burdensome to produce.
26           Finally, Class Counsel conducted an extensive meet and confer with
27 Defendants on the scope and nature of these requests, pursuant to the Court’s
28 instructions. As described in the Parties’ concurrently filed joint statement,

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                         14
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 19 of 20 Page ID
                                      #:2796


 1 Plaintiffs agreed to limitations on multiple requests, where possible, to address
 2 concerns Defendants raised about the production being more burdensome than
 3 necessary. As an example, Plaintiffs agreed to accept a list of the individuals who
 4 are responsible for making determinations regarding Risk Factors, rather than
 5 seeking the names the persons who made the specific Risk Factor determination
 6 for each detained person as originally requested.
 7       VII. THIS COURT HAS AUTHORITY TO OVERSEE AND ENSURE
              COMPLIANCE WITH ITS ORDER.
 8
         In addition to Class Counsel’s need to ensure implementation of this Court’s
 9
     order to fulfill Counsel’s duties to the Class, the Court itself has authority to ensure
10
     compliance with its preliminary injunction order.
11
             The Court need not find that Plaintiffs have established “good cause” to
12
     grant discovery regarding compliance with a preliminary injunction order. See
13
     Damus v. Nielsen, 328 F.R.D. 1, 3 (D.D.C. 2018) (finding that “Plaintiffs have the
14
     better of [the] dispute” where the defendants attempted to argue that “the
15
     appropriate standard for Plaintiffs' request for discovery [following the grant of a
16
     preliminary injunction motion] is . . . whether the discovery request is warranted
17
     under a multi-factor test”). In any event, however, Defendants’ failures to abide by
18
     this Court’s order as detailed above, as well as other evidence of their inadequate
19
     response, plainly constitute “good cause” to order Defendants to provide the
20
     requested information.
21
         VIII. CONCLUSION
22
             For these reasons, and all those assigned in their ex parte application and at
23
     the hearing, Plaintiffs respectfully request this Court order Defendants to produce
24
     the requested documents and information.
25
26
27
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                        15
     Plaintiffs’ Response to Declaration of Russell Hott
     Case 5:19-cv-01546-JGB-SHK Document 146 Filed 05/08/20 Page 20 of 20 Page ID
                                      #:2797


 1 DATED: May 8, 2020
 2
     Respectfully submitted,
 3
 4 /s/ Jared Davidson                                           /s/ William F. Alderman
   Jared Davidson                                               William F. Alderman
 5
   Lisa Graybill                                                Mark Mermelstein
 6 Shalini Goel Agarwal                                         Jake Routhier
   Maia Fleischman                                              ORRICK, HERRINGTON &
 7
   SOUTHERN POVERTY LAW                                         SUTCLIFFE LLP
 8 CENTER
                                                                /s/ Michael W. Johnson
 9
     /s/ Timothy P. Fox                                         Michael W. Johnson
10   Timothy P. Fox                                             Dania Bardavid
11   Elizabeth Jordan                                           Leigh Coutoumanos
     Maria del Pilar Gonzalez Morales                           Jessica Blanton
12   CIVIL RIGHTS EDUCATION AND                                 Joseph Bretschneider
13   ENFORCEMENT CENTER                                         WILLKIE FARR &
                                                                GALLAGHER LLP
14 /s/ Stuart Seaborn
15 Stuart Seaborn
   Christina Brandt-Young
16 Melissa Riess
17 DISABILITY RIGHTS
   ADVOCATES
18
19 Attorneys for Plaintiffs
20
21
22
23
24
25
26
27
28

     Fraihat, et al., v. ICE, et al., Case No. 19-cv-01546-JGB(SHKx)                      16
     Plaintiffs’ Response to Declaration of Russell Hott
